DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a nervous tissue imaging system of claims 20-29, 31-35, and 39-41 in the reply filed on 10/16/22 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control electronic circuitry, electrically coupled with the excitation light source, for controlling the excitation light source,” in claims 20 and 39, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 20-29, 31-35, and 39-41 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 20 and 39, the claim language “an excitation light source, optically coupled with a source optical train, the excitation light source configured to selectively control and emit, from the excitation light source and coupled through the source optical train, excitation light in a first wavelength range to illuminate a tissue region of interest including healthy nervous tissue and healthy non-nervous tissue, the excitation light source designed and constructed to emit the first wavelength range of the excitation light that causes the healthy nervous tissue, in response to being illuminated with the excitation light, to endogenously autofluoresce and emit first autofluorescence light at a first luminance in a second wavelength range in a visible light range, and further the healthy non-nervous tissue, in response to being illuminated with the excitation light, at least one of: avoids endogenously autofluorescing and emitting any autofluorescence light in the second wavelength range; or endogenously autoflouresces and emits second autofluorescence light in the second wavelength range at a second luminance that is lower than the first luminance” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites a broad genus of wavelength ranges that cause the healthy nervous tissue, in response to being illuminated with the excitation light, to endogenously autofluoresce, as well as another broad genus of wavelength ranges that that causes the healthy non-nervous tissue, in response to being illuminated with the excitation light, at least one of: avoids endogenously autofluorescing and emitting any autofluorescence light in the second wavelength range; or endogenously autoflouresces and emits second autofluorescence light in the second wavelength range at a second luminance that is lower than the first luminance.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claims 20 and 39, the claim language “control electronic circuitry, electrically coupled with the excitation light source, for controlling the excitation light source” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the corresponding structure was not adequately described such that a skilled artisan would have evidence that Applicant had possession of the invention.  The examiner respectfully requests Applicant’s assistance in determining where the corresponding structure may be found or have the subject matter canceled from the claims.
Dependent claim(s) 21-29, 31-35, and 40-41 fail to cure the deficiencies of independent claim(s) 20 and 39, thus claim(s) 20-29, 31-35, and 39-41 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20-29, 31-35, and 39-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 20 and 39, the claim language “an excitation light source, optically coupled with a source optical train, the excitation light source configured to selectively control and emit, from the excitation light source and coupled through the source optical train, excitation light in a first wavelength range to illuminate a tissue region of interest including healthy nervous tissue and healthy non-nervous tissue, the excitation light source designed and constructed to emit the first wavelength range of the excitation light that causes the healthy nervous tissue, in response to being illuminated with the excitation light, to endogenously autofluoresce and emit first autofluorescence light at a first luminance in a second wavelength range in a visible light range, and further the healthy non-nervous tissue, in response to being illuminated with the excitation light, at least one of: avoids endogenously autofluorescing and emitting any autofluorescence light in the second wavelength range; or endogenously autoflouresces and emits second autofluorescence light in the second wavelength range at a second luminance that is lower than the first luminance” is ambiguous.  Specifically, the first wavelength range is defined by reference parameter is defined by causing the healthy nervous tissue, in response to being illuminated with the excitation light, to endogenously autofluoresce and the second wavelength range is defined by causing the healthy non-nervous tissue, in response to being illuminated with the excitation light, at least one of: avoids endogenously autofluorescing and emitting any autofluorescence light in the second wavelength range; or endogenously autoflouresces and emits second autofluorescence light in the second wavelength range at a second luminance that is lower than the first luminance.  However, ambiguity may arise when claim language “only states a problem solved or a result obtained” without any “well-defined boundaries of the invention” (see MPEP 2173.05(g)).  Here, the examiner cannot ascertain what wavelength ranges would achieve these claimed results.  This issue is further compounded by the fact that first and second wavelength ranges are being claimed as functional limitations of the claimed “excitation light source.”  So then the claimed results of autofluorescing the tissue further limits a function of a structure of the apparatus-type claim such as claims 20 and 39.  So then the question becomes what excitation light sources are capable of emitting wavelength ranges that result in different types of tissue autofluorescing at different luminances?  The examiner isn’t aware what structures would meet these limitations and what structures would not, and also even how to figure out what structures would meet these limitations and what structures would not.  The claim is examined as just meaning that the first wavelength range is in the near ultraviolet or visible light range and the second wavelength range is in the visible light range.
For claims 20 and 39, the claim language “control electronic circuitry, electrically coupled with the excitation light source, for controlling the excitation light source” is ambiguous.  Specifically, this claim language invokes 35 U.S.C. 112(f).  However, the corresponding structure could not be found.  Therefore, the metes and bounds of the claim language cannot be ascertained since the corresponding structure cannot be found.  The claim is examined as this being part of the later recited “controller/processor” in the claims.
For claim 23, the claim language “substantially attenuates any excitation light from the excitation light source in a wavelength outside of the first wavelength range” is ambiguous.  It is unclear how much attenuation is needed to “substantially” attenuate.  The claim is examined as just meaning attenuate.
For claim 24, the claim language “about 382 nm and about 392 nm” (recited twice) is ambiguous.  It is unclear what values are considered to be “about” 382 nm and “about” 392 nm.  The claim is examined as meaning 382 nm and 392 nm.
For claim 24, the claim language “substantially attenuating any excitation light from the excitation light source” is ambiguous.  It is unclear how much attenuation is needed to “substantially” attenuate.  The claim is examined as just meaning attenuate.
For claim 25, the claim language “about 382 nm and about 392 nm” and “about 433 nm to about 450 nm” is ambiguous.  It is unclear what values are considered to be “about” 382 nm, “about” 392 nm, “about” 433 nm, and “about” 450nm.  The claim is examined as meaning 382 nm, 392 nm, 433 nm, and 450 nm.
For claim 27, the claim language “a first wavelength range” (line 5) is ambiguous.  Claim 20, from which claim 27 depends, already recites “a first wavelength range.”  Therefore, it is unclear whether these are the same wavelength ranges or different wavelength ranges.  The claim is examined under the latter interpretation.
For claim 29, the claim term “the band-pass filter” lacks antecedent basis.  The claim is examined as depending from claim 28.
For claim 29, the claim language “about 400 nm and about 760 nm” (recited twice) is ambiguous.  It is unclear what values are considered to be “about” 400 nm and “about” 760 nm.  The claim is examined as meaning 382 nm and 392 nm.
Dependent claim(s) 21-29, 31-35, and 40-41 fail to cure the ambiguity of independent claim(s) 20 and 39, thus claim(s) 20-29, 31-35, and 39-41 is/are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-22, 26-27, 31, 34-35, and 39-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0196193 to Kienzle et al. (hereinafter “Kienzle”).
For claim 20, Kienzle discloses a nervous tissue imaging system (Abstract) (para [0095]) comprising:
a housing configured for use in a sterile environment (1100) (Fig. 2C) (para [0107]), the housing containing
	an excitation light source (1134) (Fig. 4) (para [0122]), optically coupled with a source optical train (“bundle of illumination fibers,” para [0122]), the excitation light source configured to (Examiner’s Note: functional language, i.e., capable of) selectively control and emit, from the excitation light source and coupled through the source optical train, excitation light in a first wavelength range to illuminate a tissue region of interest including healthy nervous tissue and healthy non-nervous tissue (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]), the excitation light source designed and constructed to emit the first wavelength range of the excitation light that causes the healthy nervous tissue, in response to being illuminated with the excitation light, to endogenously autofluoresce (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]) and emit first autofluorescence light at a first luminance in a second wavelength range in a visible light range (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]), and further the healthy non-nervous tissue, in response to being illuminated with the excitation light, at least one of:
	avoids endogenously autofluorescing and emitting any autofluorescence light in the second wavelength range; or 
	endogenously autoflouresces and emits second autofluorescence light in the second wavelength range at a second luminance that is lower than the first luminance (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]);
control electronic circuitry (“controller,” para [0066]), electrically coupled with the excitation light source, for controlling the excitation light source (para [0066] and [0124]); and
a controller/processor (“controller,” para [0066]), operatively coupled with the control electronic circuitry and with the excitation light source, configured to selectively control at least one operational parameter of the excitation light source that controls the excitation light from the excitation light source (para [0066] and [0124]).
For claim 21, Kienzle further discloses wherein the controller/processor is configured to selectively turn the excitation light source on or off (para [0103]).
For claim 22, Kienzle further discloses wherein the controller/processor is configured to selectively control the luminance of the excitation light from the excitation light source (para [0068]).
For claim 26, Kienzle further discloses wherein the excitation light source is designed and constructed to (Examiner’s Note: functional language, i.e., capable of) emit the first wavelength range of the excitation light that causes the healthy nervous tissue, in response to being illuminated with the excitation light and without use of any at least one of adjunctive chemical or pharmacologic compositions, fluorescent dyes, fluorescent markers, or fluorescent tissue probes, to endogenously autoflouresce (para [0124] and [0127]) and emit the first autofluorescence light at the first luminance in the second wavelength range (para [0103]).
For claim 27, Kienzle further discloses an illumination light source, optically coupled with a second source optical train, the illumination light source configured to selectively control and emit, from the illumination light source and coupled through the second source optical train, illumination light in a first wavelength range in a visible light range to illuminate with the illumination light the tissue region of interest including healthy nervous tissue and healthy non-nervous tissue (para 0123], “[f]or example, if there are 14 total illumination fibers or fiber bundles, then 7 may be configured to deliver light suitable for visualization while another 7 may be suitable for delivering UV light”).
For claim 31, Kienzle further discloses a camera device (see the device that includes 12 in Fig. 1) and a receiving optical train (1128) that optically couples light signals received by the receiving optical train from the tissue region of interest to the camera device (para [0110]), the receiving optical train including a lens (1322 or 1326), which optically couples the light signals from the tissue region of interest to the camera device (para [0110]).
For claim 34, Kienzle further discloses an illumination light source, optically coupled with a second source optical train, the illumination light source configured to selectively control and emit, form the illumination light source and coupled through the second source optical train, illumination light in a first wavelength range in a visible light range to illuminate with the illumination light the tissue region of interest including healthy nervous tissue and healthy non-nervous tissue (para 0123], “[f]or example, if there are 14 total illumination fibers or fiber bundles, then 7 may be configured to deliver light suitable for visualization while another 7 may be suitable for delivering UV light”).
For claim 35, Kienzle further discloses wherein the controller/processor is configured to (Examiner’s Note: functional language, i.e., capable of) selectively control the luminance of the excitation light from the excitation light source and to selectively control the luminance of the illumination light from the illumination light source (para [0068]).
For claim 39, Kienzle discloses a nervous tissue imaging system (Abstract) (para [0095]) comprising:
a housing configured for use in a sterile environment (1100) (Fig. 2C) (para [0107]), the housing containing
	an excitation light source (1134) (Fig. 4) (para [0122]), optically coupled with a source optical train (“bundle of illumination fibers,” para [0122]), the excitation light source configured to (Examiner’s Note: functional language, i.e., capable of) selectively control and emit, from the excitation light source and coupled through the source optical train, excitation light in a first wavelength range to illuminate a tissue region of interest including healthy nervous tissue and healthy non-nervous tissue (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]), the excitation light source designed and constructed to emit the first wavelength range of the excitation light that causes the healthy nervous tissue, in response to being illuminated with the excitation light, to endogenously autofluoresce (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]) and emit first autofluorescence light at a first luminance in a second wavelength range in a visible light range (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]), and further the healthy non-nervous tissue, in response to being illuminated with the excitation light, at least one of:
		avoids endogenously autofluorescing and emitting any autofluorescence light in the second wavelength range; or 
	endogenously autoflouresces and emits second autofluorescence light in the second wavelength range at a second luminance that is lower than the first luminance (Examiner’s Note: this limitation interpreted in view of the 112(b) rejection above) (para [0124] and [0127]);
	a camera device (see the device that includes 12 in Fig. 1) and a receiving optical train (1128) (Fig. 3B) (para [0110]) that optically couples light signals received by the receiving optical train from the tissue region of interest to the camera device (para [0110]);
	control electronic circuitry (“controller,” para [0066]), electrically coupled with the excitation light source, for controlling the excitation light source (para [0066] and [0124]); and
a controller/processor (“controller,” para [0066]), operatively coupled with the control electronic circuitry and with the excitation light source, configured to selectively control at least one operational parameter of the excitation light source that controls the excitation light from the excitation light source (para [0066] and [0124]).		
For claim 40, Kienzle further discloses wherein the first wavelength range is a near ultraviolet light range (para [0127]).
For claim 41, Kienzle further discloses wherein the first wavelength range is in a near ultraviolet light range (para [0127]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23-25, 28-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle in view of U.S. Patent Application Publication No. 2002/0161282 to Fulghum.
For claim 23, Kienzle does not expressly disclose wherein the source optical train comprises at least a band-pass filter that passes excitation light from the excitation light source in the first wavelength range, and substantially attenuates any excitation light from the excitation light source in a wavelength outside of the first wavelength range.
However, Fulghum teaches a band-pass filter that passes excitation light from the excitation light source in the first wavelength range, and substantially attenuates any excitation light from the excitation light source in a wavelength outside of the first wavelength range (para [0007]).
It would have been obvious to a skilled artisan to modify Kienzle wherein the source optical train comprises at least a band-pass filter that passes excitation light from the excitation light source in the first wavelength range, and substantially attenuates any excitation light from the excitation light source in a wavelength outside of the first wavelength range, in view of the teachings of Fulghum, as another means to control the wavelength of light.  Additionally, it would be obvious to put the filter in the optical train because that’s where the light is.
For claim 24, Kienzle, as modified, does not expressly disclose discloses wherein the band-pass filter is configured to pass excitation light in the first wavelength range of about 382 nm and about 392 nm, while substantially attenuating any excitation light from the excitation light source in a wavelength outside of the first wavelength range of about 382 nm and about 392 nm.
However, Kienzle does teach that various wavelengths may be selected for specification applications and that the wavelengths may be optimized to distinguish nervous tissue from non-nervous tissue (para [0124]).  Kienzle also teaches wavelength ranges that encompass 382 nm and 293 nm (para [0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, It would also have been obvious to a skilled artisan to optimize the band-pass filter wherein the band-pass filter is configured to pass excitation light in the first wavelength range of about 382 nm and about 392 nm, while substantially attenuating any excitation light from the excitation light source in a wavelength outside of the first wavelength range of about 382 nm and about 392 nm given that Kienzle recognizes the wavelength range of light being emitted onto the tissue is a result-effective variable capable of being optimized (see para [0124] of Kienzle). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 25, Kienzle, as modified, does not expressly disclose wherein the band-pass filter is configured to pass excitation light in the first wavelength range of about 372 nm and about 392 nm, and wherein the second wavelength range is about 433 nm to about 450 nm.
However, Kienzle does teach that various wavelengths may be selected for specification applications and that the wavelengths may be optimized to distinguish nervous tissue from non-nervous tissue (para [0124]).  Kienzle also teaches wavelength ranges that encompass 382 nm and 293 nm (para [0127]) and 433 nm to 350 nm (para [0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, It would also have been obvious to a skilled artisan to optimize the band-pass filter wherein the band-pass filter is configured to pass excitation light in the first wavelength range of about 372 nm and about 392 nm, and wherein the second wavelength range is about 433 nm to about 450 nm given that Kienzle recognizes the wavelength range of light being emitted onto the tissue is a result-effective variable capable of being optimized (see para [0124] of Kienzle). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 28, Kienzle does not expressly disclose wherein the second source optical train comprises at least a band-pass filter that passes illumination light from the illumination light source in the first wavelength range in the visible light range, and substantially attenuates any illumination light from the illumination light source in a wavelength outside of the first wavelength range.
However, Fulghum teaches a band-pass filter that passes illumination light from the illumination light source in the first wavelength range in the visible light range, and substantially attenuates any illumination light from the illumination light source in a wavelength outside of the first wavelength range (para [0007]).  Additionally, Fulghum teaches multiple filters (para [0010], [0051], and/or [0067]) and specifically the use of a visible light filter and a UV filter (para [0052]).
It would have been obvious to a skilled artisan to modify Kienzle wherein the second source optical train comprises at least a band-pass filter that passes illumination light from the illumination light source in the first wavelength range in the visible light range, and substantially attenuates any illumination light from the illumination light source in a wavelength outside of the first wavelength range, in view of the teachings of Fulghum, as another means to control the wavelength of light.  Additionally, it would be obvious to put the filter in the optical train because that’s where the light is.
For claim 29, Kienzle, as modified, does not expressly disclose wherein the band-pass filter is configured to pass illumination light in the first wavelength range of about 400 nm and about 760 nm, while substantially attenuating any illumination light from the illumination light source in a wavelength outside of the first wavelength range of about 400 nm to about 760 nm.
However, Kienzle does teach that various wavelengths may be selected for specification applications and that the wavelengths may be optimized to distinguish nervous tissue from non-nervous tissue (para [0124]).  Kienzle also teaches wavelength ranges that encompass 400 nm and 760 nm (para [0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, It would also have been obvious to a skilled artisan to optimize the band-pass filter wherein the band-pass filter is configured to pass illumination light in the first wavelength range of about 400 nm and about 760 nm, while substantially attenuating any illumination light from the illumination light source in a wavelength outside of the first wavelength range of about 400 nm to about 760 nm given that Kienzle recognizes the wavelength range of light being emitted onto the tissue is a result-effective variable capable of being optimized (see para [0124] of Kienzle). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 32, Kienzle does not expressly disclose wherein the receiving optical train further comprising a detection filter that optically couples light signals received by the receiving optical train from the tissue region of interest to the camera device.
However, Fulghum teaches wherein the receiving optical train further comprising a detection filter that optically couples light signals received by the receiving optical train from the tissue region of interest to the camera device (para [0010]).
It would have been obvious to a skilled artisan to modify Kienzle wherein the receiving optical train further comprising a detection filter that optically couples light signals received by the receiving optical train from the tissue region of interest to the camera device, in view of the teachings of Fulghum, for the obvious advantage of capturing wavelengths of light that can be picked up visually by the camera.
For claim 33, Kienzle, as modified, does not expressly disclose wherein the detection filter comprises a long pass filter that optically passes light signals of wavelengths longer than about 400 nm that are received by the receiving optical train from the tissue region of interest, and substantially attenuates any light signals of wavelengths shorter than about 400 nm that are received by the receiving optical train from the tissue region of interest.
However, Kienzle does teach that various wavelengths may be selected for specification applications and that the wavelengths may be optimized to distinguish nervous tissue from non-nervous tissue (para [0124]).  Kienzle also teaches wavelength ranges that encompass longer than 400 nm and (para [0127]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, It would also have been obvious to a skilled artisan to optimize the detection filter wherein the detection filter comprises a long pass filter that optically passes light signals of wavelengths longer than about 400 nm that are received by the receiving optical train from the tissue region of interest, and substantially attenuates any light signals of wavelengths shorter than about 400 nm that are received by the receiving optical train from the tissue region of interest given that Kienzle recognizes the wavelength range of light being emitted onto the tissue is a result-effective variable capable of being optimized (see para [0124] of Kienzle). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791